Title: [Diary entry: 11 August 1786]
From: Washington, George
To: 

Friday 11th. Mercury at 68 in the Morning—76 at Noon and 74 at Night. Clear & pleasant with the wind at So. West. Rid to Muddy hole and Dogue run Plantations. At the first, Sowing wheat begun this Morning. At the latter I agreed with one James Lawson who was to provide another hand to ditch for me in my mill swamp upon the following terms—viz.—to allow them every day they work—each 1 lb. of salt or 1½ of fresh meat pr. day—1¼ lb. of brown bread, 1 pint of spirits and a bottle of Milk—the bread to be baked at the House, & their Meat to be Cooked by Morris’s wife—and to allow them 16 d. pr. rod for ditches of 4 feet wide at top, 1 foot wide at bottom, and 2 feet deep; with 12 or 15 Inches footing and 2/. for ditches of 6 feet wide at top, 2 feet at bottom, and two ft. deep with equal footing. On my return home found Mr. John Barnes and Doctr. Craik here—the last of whom returned to Alexandria. The other stayed all night.